


Exhibit 10.24




THIRD AMENDMENT TO MANAGEMENT AGREEMENT
(NP Opco LLC)
This THIRD AMENDMENT TO MANAGEMENT AGREEMENT (this “Amendment”) is made and
entered into as of October 30, 2013 by and between NP OPCO LLC, a limited
liability company organized under the laws of Nevada (“Owner”), and FE OPCO
MANAGEMENT LLC, a limited liability company organized under the laws of
Delaware. Each party named above is hereinafter referred to individually as a
“Party” and collectively as the “Parties”. Capitalized terms used but not
defined herein shall have the meanings ascribed to such terms in the Management
Agreement (as defined below).
RECITALS
WHEREAS, the Parties have heretofore entered into that certain Management
Agreement dated as of June 16, 2011 (as amended by the First Amendment to
Management Agreement dated as of April 26, 2012 entered into by the parties
hereto and the Second Amendment to Management Agreement dated as of April 25,
2013 entered into by the parties hereto, and as further amended, supplemented or
otherwise modified and in effect on the date hereof, the “Management
Agreement”); and
WHEREAS, NP Fiesta LLC, a limited liability company organized under the laws of
Nevada, NP Gold Rush LLC, a limited liability company organized under the laws
of Nevada, NP Lake Mead LLC, a limited liability company organized under the
laws of Nevada, NP LML LLC, a limited liability company organized under the laws
of Nevada, NP Magic Star LLC, a limited liability company organized under the
laws of Nevada, NP Rancho LLC, a limited liability company organized under the
laws of Nevada, NP Santa Fe LLC, a limited liability company organized under the
laws of Nevada, NP Texas LLC, a limited liability company organized under the
laws of Nevada, NP Green Valley LLC, a limited liability company organized under
the laws of Nevada and NP Auburn Development LLC, a limited liability company
organized under the laws of California are each wholly-owned subsidiaries of
Owner and “Property Owners” under and as defined in the Management Agreement.
AGREEMENT
NOW THEREFORE, in consideration for the promises and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged and intending to be
legally bound hereby, the Parties hereby agree as follows:
1.Amendment to the Management Agreement.


Section 8.3(a)(4) of the Management Agreement is hereby amended by adding the
following sentence to the end thereof:
“The requirements of this Section 8.3(a) shall be deemed by Owner to be fully
and timely performed by Manager hereunder for all purposes if (i) FE Propco
Management LLC, a Delaware limited liability company (“Propco Manager”)




--------------------------------------------------------------------------------




timely performs its obligations to Station Casinos LLC, (“Propco Owner”)
pursuant to Section 8.3(a) of the Propco Management Agreement and (ii) such
reporting by Propco Manager under Section 8.3(a) of the Propco Management
Agreement includes or incorporates such information with respect to the Managed
Properties as otherwise would have been provided by Manager pursuant to this
Section 8.3(a).”


2.
Mutual Representations, Warranties, and Covenants.



Each Party makes the following representations and warranties, solely with
respect to itself, to each other Party:
a.
Enforceability. The Management Agreement as amended by this Amendment is a
legal, valid and binding obligation of such Party, enforceable against it in
accordance with its terms, except as enforcement may be limited by applicable
laws relating to or limiting creditors’ rights generally or by equitable
principles relating to enforceability.

b.
Power and Authority. Such Party has all requisite power and authority to enter
into this Amendment and to carry out the transactions contemplated by, and
perform its respective obligations under, the Management Agreement as amended by
this Amendment.

c.
Authorization. The execution and delivery of this Amendment and the performance
of its obligations under the Management Agreement as amended by this Amendment
have been duly authorized by all necessary action on its part. This Amendment
has been duly and validly executed and delivered by such Party.



3.    Management Agreement in Full Force and Effect.
Except as expressly modified by this Amendment, the Management Agreement remains
in full force and effect pursuant to its terms. All references to the Management
Agreement in other documentation between the Parties shall be deemed to be a
reference to the Management Agreement as amended by this Amendment.
4.    Miscellaneous Terms.
The provisions of Sections 17.4, 17.5, 17.6, 17.8, and 17.11 of the Management
Agreement are applicable to this Amendment.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
written above.
NP OPCO LLC,
a Nevada limited liability company


By:    /s/ Richard Haskins_________
Name:    Richard Haskins
Title:    Secretary


NP FIESTA LLC,
a Nevada limited liability company
By:    /s/ Richard Haskins_________
Name:    Richard Haskins
Title:    Secretary


NP GOLD RUSH LLC,
a Nevada limited liability company
By:    /s/ Richard Haskins_________
Name:    Richard Haskins
Title:    Secretary


NP LAKE MEAD LLC,
a Nevada limited liability company
By:    /s/ Richard Haskins_________
Name:    Richard Haskins
Title:    Secretary


NP LML LLC,
a Nevada limited liability company
By:    /s/ Richard Haskins_________
Name:    Richard Haskins
Title:    Secretary




--------------------------------------------------------------------------------




NP MAGIC STAR LLC,
a Nevada limited liability company
By:    /s/ Richard Haskins_________
Name:    Richard Haskins
Title:    Secretary


NP RANCHO LLC,
a Nevada limited liability company
By:    /s/ Richard Haskins_________
Name:    Richard Haskins
Title:    Secretary


NP SANTA FE LLC,
a Nevada limited liability company
By:    /s/ Richard Haskins_________
Name:    Richard Haskins
Title:    Secretary


NP TEXAS LLC,
a Nevada limited liability company
By:    /s/ Richard Haskins_________
Name:    Richard Haskins
Title:    Secretary


NP GREEN VALLEY LLC,
a Nevada limited liability company
By:    /s/ Richard Haskins_________
Name:    Richard Haskins
Title:    Secretary


NP AUBURN DEVELOPMENT LLC,
a California limited liability company
By:    /s/ Richard Haskins_________
Name:    Richard Haskins
Title:    Secretary




--------------------------------------------------------------------------------






FE OPCO MANAGEMENT LLC,
a Delaware limited liability company
By:     Fertitta Entertainment LLC, its member


By:    /s/ Richard Haskins_________
Name:    Richard Haskins
Title:    Secretary




REAFFIRMATION OF GUARANTY


THE UNDERSIGNED HEREBY CONSENTS TO THIS AMENDMENT AS GUARANTOR UNDER THE
GUARANTY DATED JUNE 16, 2011 IN RESPECT OF THE ABOVE REFERENCED MANAGEMENT
AGREEMENT AND HEREBY REAFFIRMS ITS OBLIGATIONS UNDER SUCH GUARANTY OF THE ABOVE
REFERENCED MANAGEMENT AGREEMENT, AS HERETOFORE AMENDED AND AS AMENDED HEREBY.




FERTITTA ENTERTAINMENT LLC


By:    /s/ Richard Haskins_________
Name:    Richard Haskins
Title:    Secretary










